Citation Nr: 0735556	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 06-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
status post discectomy and fusion, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal. 

The veteran appeared before the Board in an October 2006 
Central Office hearing.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

During the October 2006 hearing, the veteran testified that 
his disability was progressively worsening, and that he was 
under continuing VA medical care. The veteran stated that his 
disorder may necessitate further surgery, and that within a 
few weeks of the hearing, he was scheduled to return to his 
VA treating physicians. 

The law provides that VA has a duty to obtain all relevant VA 
and Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the veteran's claims 
folder, are in the constructive possession of the Board and 
must be considered). Because it appears that additional VA 
records may  not have been obtained, the Board must remand 
the claim. 


The veteran reported that he is unable to work because of his 
back and, in addition to the constant back pain, pain is now 
radiating down his right leg. 

The veteran underwent VA compensation and pension 
examinations in May 2005.  A review of the examination 
reports, however, discloses that not all pertinent medical 
records were addressed by the examiners, which is required 
under applicable law. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

It is well-settled law that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 
134 (1994). The law presently provides that assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim. 38 U.S.C.A. § 5103A. 

In view of the veteran's reports as to records not obtained 
for the Board's review, as well as the need to ascertain the 
extent of the veteran's disorder on his employability, a 
remand for further factual and medical development is 
required. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for his back 
disorder(s). The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the veteran 
that are not already in the claims file.  
The RO/AMC should ensure that all VA 
medical treatment records are associated 
with the file - in particular those post-
dating the October 2006 Central Office 
Hearing.

2. The veteran should be afforded 
appropriate VA examinations (orthopedic 
and/or neurological) to determine the 
veteran's current level of disability. 
The claims folder, and a copy of this 
remand, will be made available to each 
examiner for review in conjunction with 
the examinations, and the examiners must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. The examiners must 
state the medical basis or bases for any 
opinions rendered. If the examiners are 
unable to so state without resort to 
speculation, he or she should so state. 
The RO/AMC should ensure that any 
clinical studies deemed necessary by the 
examiners or otherwise required are 
conducted.

The examiner(s) must respond to the 
following inquiries:

a. Report the range of effective 
motion of the lumbar and 
thorocolumbar spine. The examiner 
must state if there is any 
limitation of function and describe 
it in detail. The point at which 
pain begins during tests of motion 
should be identified. Whether there 
is any pain, weakened movement, 
excess fatigability or 
incoordination on movement, 
currently or historically, should be 
noted. The examiner is asked to 
describe whether pain significantly 
limits functional ability during 
flare-ups or when the back is used 
repeatedly. All functional losses 
caused by a service-connected lumbar 
spine disability due to pain, 
weakness, fatigability, etc., should 
be specifically equated to 
additional degrees of motion lost 
beyond that shown clinically. 

b. Report whether the veteran 
reports pain or other symptoms 
radiating to lower extremities, the 
extent of these symptoms, and 
whether clinical testing confirms 
the etiological bases for such 
reports is the veteran's service-
connected disorder;

c. Report whether the veteran 
reports any bladder or bowel 
dysfunction, the extent of these 
symptoms, and whether clinical 
testing confirms the etiological 
bases for such reports is the 
veteran's service-connected 
disorder.

3. The RO should take such additional 
development action as it deems proper 
with respect to the claim, including any 
other appropriate medical examinations 
and testing, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. In the event the 
veteran prevails as to his claim of an increased rating for 
lumbar disc disease, the RO should consider the ruling in 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability). 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event 
that the veteran does not report for the examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address. It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



